       Case: 1:19-cv-06522 Document #: 1 Filed: 10/01/19 Page 1 of 6 PageID #:1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                                 Plaintiff,         )
                                                    )     No.
                         v.                         )
                                                    )     Judge
 SHAWN MILLER,                                      )
                                                    )
                                 Defendant.         )

                                              COMPLAINT

        The United States of America, by John R. Lausch, Jr., United States Attorney for the

Northern District of Illinois, brings this action for triple damages and civil penalties under the False

Claims Act, 31 U.S.C. § 3729, et seq. or, in the alternative, for repayment under theories of

payment by mistake and unjust enrichment.

                                      Jurisdiction and Venue

        1.       This court has jurisdiction over this matter pursuant to 31 U.S.C. § 3730(a) and 28

U.S.C. § 1345.

        2.       Venue is proper in the Northern District of Illinois pursuant to 31 U.S.C.

§ 3732(a), 28 U.S.C. § 1391(b), and 28 U.S.C. § 1395(a).

                                                Parties

        3.       The plaintiff is the United States of America on behalf of the United States Railroad

Retirement Board (“RRB”).

        4.       Defendant Shawn Miller (“Miller”) is a domiciliary of the State of Illinois.
      Case: 1:19-cv-06522 Document #: 1 Filed: 10/01/19 Page 2 of 6 PageID #:1




                                       Factual Background

       5.         The Railroad Unemployment Insurance Act, as amended (45 U.S.C. § 351 et seq.),

provides federal benefits for unemployed railroad workers and is administered by the RRB.

       6.         To qualify for these federal benefits, unemployed railroad workers who meet the

income and resource requirements of the program must disclose to the RRB any employment and

income that might affect the claimant’s entitlement to benefits. Benefits cannot be claimed or paid

for any date that the claimant worked, accrued or received compensation from any employer,

including non-railroad employers.

       7.         Miller was employed by Chicago Rail Link as a roadmaster. Miller was dismissed

from his position on February 29, 2016. Miller’s railroad service enabled him to be eligible to

collect RRB unemployment insurance benefits during his period of unemployment.

       8.         Miller submitted his completed RRB Form UI-1, “Application for Unemployment

Benefits and Employment Service,” through the U.S. Postal Service and it was received on or

about April 5, 2016, by the Chicago District Office located at 844 North Rush Street, Chicago,

Illinois 60611.

       9.         On the introduction page of the RRB’s Online Unemployment Benefit Application

the applicant is instructed to read RRB Booklet UB-10 “Unemployment Benefits for Railroad

Employees” before starting the RRB Form UI-1 Application.

       10.        Miller submitted the Application through the U.S. Postal Service which was

received on or about April 5, 2016, and he agreed to Section F - Certification, which states: “I

certify that the information I have provided on this form is true, correct and complete. I have been

given a copy of booklet UB-10 and I have been told to read it. I know that I must immediately

report to the Railroad Retirement Board any changes which might affect my entitlement to



                                                 2
      Case: 1:19-cv-06522 Document #: 1 Filed: 10/01/19 Page 3 of 6 PageID #:1




benefits. I understand that disqualifications and civil and criminal penalties may be imposed on

me for false or fraudulent statements or claims or for withholding information to get benefits. I

understand and agree to the requirements set forth in Booklet UB-10.”

       11.     RRB Booklet UB-10 stated, in part:

               TO RECEIVE UNEMPLOYMENT BENEFITS YOU MUST

               - be unemployed and receive no wages, salary, military reservist
               pay, pay for time lost, vacation pay, holiday pay, guarantee pay, or
               other remuneration from railroad or nonrailroad employment for the
               days you claim benefits. Under certain conditions, part-time work
               does not affect entitlement to benefits. However, you must report
               all full-time and part-time work you perform to the Railroad
               Retirement Board (RRB) on each claim for benefits you file. The
               RRB will then determine whether your pay is “subsidiary
               remuneration” and whether benefits are payable for days on which
               you worked part-time.

       12.     RRB Booklet UB-10 further warned: “You will be disqualified for both

unemployment and sickness benefits for 75 days if you make a false or fraudulent statement or

claim in order to receive benefits.”

       13.     On the RRB’s website there is a link to the RRB Booklet UB-10 on the

“Unemployment Benefits Application, UI-1, Introduction Page” and on the “Claim for

Unemployment Benefits UI-3, Introduction Page.”

       14.     In order to receive unemployment benefits, an applicant must submit RRB Form

UI-3, “Claim for Unemployment Benefits,” every fourteen days, each claim period is two weeks.

       15.     For the unemployment insurance claim period beginning June 11, 2016, through

unemployment insurance claim period beginning December 24, 2016, Miller submitted 15

fraudulent UI-3 claim forms to the RRB through the U.S. Postal Service and the U.S. RRB Benefit

Online Services. On each of the claims Miller submitted, he certified that he had not worked for

a non-railroad employer since his last day of railroad work.

                                                3
       Case: 1:19-cv-06522 Document #: 1 Filed: 10/01/19 Page 4 of 6 PageID #:1




       16.     Miller further acknowledged: “I certify that I have read Booklet UB-10 and

understand it. I know that disqualifications and civil and criminal penalties may be imposed on

me for false or fraudulent statements or claims or withholding information to get benefits. The

information given on this form is true, correct and complete.”

       17.     Miller was employed with Shelter Builders and Tri-Core Development during the

time period of June 15, 2016, through December 28, 2016. Miller knew he was employed and he

continued to submit claims for unemployment benefits.

       18.     In seeking and receiving unemployment insurance benefits, Miller concealed

material facts, to wit, his non-railroad employment and his earnings therefrom, when he knew or

should have known that this employment was material to the RRB.

       19.     But for Miller’s false statements and claims, he would not have received

unemployment insurance benefits for claim period beginning June 11, 2016, through claim period

beginning December 24, 2016.

       20.     As a result of Miller’s actions, the United States has been damaged in the amount
of $7,713.
                                              Count I
                                False Claims Act — False Claims

       21.     The United States repeats and realleges each allegation set forth above in

paragraphs 1 through 20 as if set forth fully herein.

       22.     By virtue of the acts described above, in 2016, Miller knowingly presented, or

caused to present, false or fraudulent claims for payment or approval in violation of the False

Claims Act, 31 U.S.C. §§ 3729-3733.

       23.     As used in this count, the term “knowingly” means that a person, with respect to

information, (a) has actual knowledge of the information; (b) acts in deliberate ignorance of the


                                                  4
       Case: 1:19-cv-06522 Document #: 1 Filed: 10/01/19 Page 5 of 6 PageID #:1




truth or falsity of the information; or (c) acts in reckless disregard of the truth or falsity of the

information.

        24.     The United States paid the false or fraudulent claims because of the acts of Miller

and, as a result, the United States has incurred actual damages in the amount of $7,713, exclusive

of interest and costs.

        25.     Pursuant to the False Claims Act, 31 U.S.C. § 3729(a)(1), as amended, Miller may
be liable to the United States under the treble damage and civil penalty provision of the False
Claims Act.
                                             Count II
                                       Payment By Mistake

        26.     The United States repeats and realleges each allegation set forth above in

paragraphs 1 through 20 as if set forth fully herein.

        27.     The United States made payments on the claims submitted by Miller under the

erroneous belief that the claims for payment were based upon representations that were factually

accurate and that represented actual dates of unemployment.

        28.     The United States’ erroneous belief was material to the payments made by the

United States to Miller.

        29.     Because of these mistakes of fact, Miller received monies to which he is not

entitled.

        30.     By reason of the overpayments described above, The United States is entitled to
damages in the amount of at least $7,713.
                                             Count III
                                       Unjust Enrichment

        31.     The United States repeats and realleges each allegation set forth above in

paragraphs 1 through 20 as if set forth fully herein.


                                                  5
      Case: 1:19-cv-06522 Document #: 1 Filed: 10/01/19 Page 6 of 6 PageID #:1




       32.     Because of Miller’s conduct, he has been unjustly enriched with federal monies that

in good conscience he should not be allowed to retain.

       33.     Miller has been unjustly enriched to the detriment of the United States in the

amount of $7,713.

                                        Claim For Relief

       WHEREFORE, the United States demands judgment against the defendant as follows:

       (a)     on Count I (False Claims), judgment against defendant for treble the United States’

single damages of $7,713, plus civil monetary penalties as set forth in the False Claims Act;

       (b)     on Count II (Payment by Mistake), judgment against defendant for single damages,

pre-and post-judgment interest, and any such further relief as the court deems appropriate; and

        (c)    on Count III (Unjust Enrichment), judgment against defendant for single damages,

pre-and post-judgment interest, and any such further relief as the court deems appropriate.

                                             Respectfully submitted,

                                             JOHN R. LAUSCH, Jr.
                                             United States Attorney

                                             By: s/ Scott D. Heffron
                                                SCOTT D. HEFFRON
                                                Assistant United States Attorney
                                                219 South Dearborn Street
                                                Chicago, Illinois 60604
                                                (312) 886-4190
                                                scott.heffron@usdoj.gov




                                                6
